Citation Nr: 1455651	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  10-09 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for chronic low back pain, to include as secondary to service-connected disorders.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to September 1977. 

This matter comes before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) located in Houston, Texas, which denied the Veteran's claim.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The Veteran testified before the undersigned Acting Veteran's Law Judge in October 2013.

The Board remanded this claim in February 2014 to afford the Veteran a VA examination for an opinion as to whether his current back disability is caused or aggravated by his service-connected knee or tender scars on the bilateral iliac crests disabilities.  The case has been returned to the Board.

The issue of the Veteran's claim for compensation under 38 U.S.C.A. § 1151 has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See September 2009 Statement; October 2013 Hearing Testimony.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

FINDING OF FACT

The Veteran's claimed chronic low back pain was not caused by or aggravated by his military service, did not manifest in service or within a year of service, and is not otherwise related to service or to a service-connected disability.

CONCLUSION OF LAW

The criteria to establish service connection for chronic low back pain, to include as secondary to the Veteran's service-connected disorders are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law with which it is required to comply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issues under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d) (West 2002); see also 38 C.F.R. § 19.7 (2013) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.)


VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. §3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate that claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).

For service connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, a delay in timing of the notice is "cured," and therefore harmless, when a fully compliant VCAA notification letter is followed by readjudication of the claim (such as through issuing a Statement of the Case or Supplemental Statement of the Case) after the claimant has had an opportunity to submit additional evidence.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

Prior to the initial rating decision in this matter, a July 2007 letter notified the Veteran of all five elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  Therefore, the duty to notify is satisfied.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. §3.159(b); Dingess/Hartman, 19 Vet. App. at 484. 

VA's duty to assist under the VCAA includes helping the claimant to obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when such is necessary to make a decision on the claims.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).
  
The Veteran's service treatment records (STRs) and VA medical records are in the claims file.  He has not identified any other outstanding records or evidence.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).  

The AMC substantially complied with the Board's February 2014 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required). The Veteran was afforded additional VA medical examinations in May and August 2014.  The AMC has substantially complied with the Board's instructions.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  The Veteran received VA medical examinations and opinions in July 2007, February 2013, May 2014 and August 2014, which are factually informed, medically competent and responsive to the issues under consideration.  Monzingo v. Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

VA has satisfied its duties to notify and assist and, therefore, the Board may proceed with appellate review.  

The Merits of the Claim

The Veteran contends that his chronic low back pain is secondary to his service-connected pes planus or that a combination of his service-connected knee disabilities, pes planus, and tender scars on the bilateral iliac crests alters his gait and could also be causing or aggravating his back disability.  June 2007 formal claim and October 2013 hearing testimony.  

As a general matter, service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran's low back disorder is defined as a chronic disease in section 3.309(a), therefore the provisions of subsection 3.303(b) for chronic disabilities apply, and a claim for this disability may be established by evidence of a continuity of symptomatology since service.  See Walker, 708 F.3d at 1338-39.

Certain chronic disabilities, to include low back disorders, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  In doing so, equal weight is not accorded to each piece of evidence in the record as every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert, 1 Vet. App. at 53; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Secondary Service Connection

Secondary service connection may be established for a disability, which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  The United States Court of Appeals for Veterans Claims has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to establish entitlement to service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disease or injury.  Id.

The Veteran has been diagnosed with a bilateral foot condition, both as pes planus and plantar fasciitis.  The Veteran was granted service connection for pes planus in January 1978.  

The Veteran's July 2007 VA examination also found that the Veteran had pes planus and the examiner opined that his chronic low back pain was less likely than not related to the Veteran's pes planus.  The examiner went on to find that the Veteran had some signs of early arthritis in his back that could contribute to his back pain.  The examiner noted that the Veteran had a history of a fall in 2004.  At that time the Veteran reported that his back pain began in approximately 2001-2002.  

The Veteran's February 2013 VA examination and addendum opinion found that the Veteran did not have pes planus but instead had plantar fasciitis.  The examiner went on to opine that the Veteran's lumbar spine disease is degenerative in nature and his X-ray changes and physical examination were compatible with his age.  

The Veteran's March 2014 VA examination confirmed his pes planus diagnosis and found that the Veteran's pes planus prevented physical forms of employment which would require prolonged standing for more than 5-10 minutes.  

The Veteran's April 2014 VA examination found that the Veteran had thoracolumbar spine (back) conditions diagnosed as lumbar radiculopathy and lumbar arthritis.  At that time the Veteran reported that he had back pain after riding in an uncomfortable tractor seat while in the Marines in 1971.  

The Veteran's August 2014 VA examination and opinion found that the Veteran did not have pes planus but instead had plantar fasciitis.  The examiner went on to opine that it was less likely than not that the Veteran's back arthritis was proximately due to or aggravated beyond its natural progression by his service-connected conditions, including right knee chondromalacia patella status post osteotomy with residual arthritis, left knee retropatellar bursitis status post osteotomy with residual arthritis, and bilateral iliac crest scars status post bone graft with residual tenderness.  The examiner opined that the Veteran's back arthritis most often occurs as a chronic process from "wear and tear" and is also part of the normal aging process of the spine.  The examiner went on to opine that there was no objective evidence linking any of the Veteran's service-connected disabilities with his back arthritis.  

The Veteran's March 2008 letter from The Podiatry Group of South Texas, PA shows that the Veteran's private physician, S.S., states that the Veteran's bilateral foot condition, which he refers to as plantar fasciitis, is not the cause of the Veteran's low back condition.  

While the Veteran is currently diagnosed with lumbar radiculopathy and lumbar arthritis, there is no evidence linking these current conditions to the Veteran's service-connected disabilities.  For the reasons and bases discussed above, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's low back disability is caused or aggravated by his service-connected disabilities.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the preponderance of the evidence is against this claim and the appeal will be denied.

Direct Service Connection

The issue of whether the Veteran is entitled to direct service connection for chronic low back pain must be considered.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Veteran's service treatment records show that he was treated twice in March 1976 for low back pain.  

The Veteran does not make any allegations linking his current chronic low back pain to his service.  The Veteran's July 2007 VA examination showed that he suffered a fall in 2004.

The Veteran's March 2008 letter from The Podiatry Group of South Texas, PA provides an opinion from the Veteran's private physician, S.S., which the Veteran's low back disability is due to the hyper-pronation of the Veteran's feet.  
Additionally, there is no evidence of arthritis within the first post-service year. The record does not show any post-service complaints of low back pain until 2006, when the Veteran received physical therapy for his low back at the VA.  At the Veteran's July 2007 VA examination, the examiner stated that the Veteran showed signs of some early arthritis in his back.  

Service connection for arthritis based on continuity of symptomatology must also be considered.  During the Veteran's July 2007 VA examination, he reported that his back pain began in 2001-2002.  Later, at the Veteran's April 2014 VA examination, he reported that his back pain began in 1971 during service.  However, as indicated, low back arthritis is not shown in the record until 2006, approximately twenty-nine years post-service.  

These medical records are highly probative both as to the Veteran's subjective reports and their resulting objective findings.  They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to  statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care). 

Thus, service connection based on continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) is not warranted. 

There is also no competent evidence of a nexus between the current low back disability and service.  

For the reasons and bases discussed above, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's low back disability had its onset in service or is otherwise related to it.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the preponderance of the evidence is against this claim and the appeal will be denied.


ORDER

Service connection for chronic low back pain, to include as secondary to service-connected disorders is denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


